Citation Nr: 0009655	
Decision Date: 04/11/00    Archive Date: 04/20/00

DOCKET NO.  97-13 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to vocational rehabilitation training under the 
provisions of Chapter 31, Title 38, United States Code.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel

INTRODUCTION

The veteran served on active duty from January 1971 to 
September 1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1996 determination of a 
Department of Veterans Affairs (VA) vocational rehabilitation 
counseling officer from the St. Petersburg, Florida Regional 
Office (RO).  

In March 1999 the Board remanded the case to the RO for 
additional development.  The case has been returned for 
further appellate consideration.  

A hearing was conducted at the RO in May 1997.


FINDINGS OF FACT

1.  The veteran served on active duty from January 1971 to 
September 1995.

2.  In June 1996, service connection was granted for 
degenerative joint disease of the knees, rated as 20 percent 
disabling.  Service connection was also granted for left 
elbow tendinitis, plantar fasciitis of the feet, right 
inginual hernia, and diverticulosis, each evaluated as 
noncompensable.  The RO denied service connection for 
degenerative joint disease of the shoulders and a torn left 
calf muscle. 

3.  In a June 1998 rating decision the RO granted service 
connection for sinusitis with headaches, rated 10 percent 
disabling, and postoperative residuals of a hemorrhoidectomy 
rated as noncompensable.  The RO denied service connection 
for hypertension and sinus tachycardia.  The veteran has a 
combined disability evaluation of 30 percent.

4.  The veteran has Bachelor's degree in Government, 
completed approximately 80 percent of the required course 
work for a Master's degree in Business Administration, has 
completed law school, has over 20 years of active duty, and 
has worked as a ROTC instructor at a high school. 

5.  On November 13, 1996, a VA counseling psychologist 
determined that the veteran had an impairment of 
employability from his service connected conditions, had not 
overcome the effects of the impairment of employability, and 
had an employment handicap.

6.  The November 13, 1996 determination does not contain an 
unmistakable error in law or fact and new and material 
evidence has not been received which warrants a change in 
that determination.


CONCLUSION OF LAW

The criteria for entitlement to a program of vocational 
rehabilitation under Title 38, United States Code, Chapter 31 
have been met. 38 U.S.C.A. §§ 3101, 3102, 5107 (West 1991); 
38 C.F.R. §§ 21.51, 21.52, 21.58 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he is entitled to vocational 
rehabilitation training primarily because he has an 
employment handicap due to his service-connected bilateral 
knee disorder.  He argues that the disability involving the 
knees prevents him from being able to physically keep up with 
the daily schedule required in his position as a high school 
ROTC instructor.  

The veteran's claim is well grounded within the meaning of 38 
U.S.C.A. § 5107(a) (West 1991).  That is, he has presented a 
claim which is plausible.  All relevant facts have been 
properly developed, and no further assistance is required to 
comply with the duty to assist as mandated by 38 U.S.C.A. § 
5107(a) (West 1991).

A veteran is entitled to a program of rehabilitation services 
under Chapter 31, if the veteran has a service-connected 
disability that is rated 20 percent disabling or more, and is 
found by the VA to be in need of rehabilitation because of an 
employment handicap. 38 U.S.C.A. § 3102.  

The term "employment handicap" means an impairment of the 
veteran's ability to prepare for, obtain, or retain 
employment consistent with the veteran's abilities, 
aptitudes, and interests.  Components of employment handicap 
include impairment, which means the restrictions on 
employability caused by the veteran's service- and 
nonservice-connected disabilities, deficiencies in education 
and training, negative attitudes toward the disabled, and 
other pertinent factors.  38 C.F.R. § 21.51(b) and (c) 
(1999).  

In determining whether employment is consistent with the 
veteran's abilities, aptitudes, and interests the following 
should be considered: the veteran's employment requires 
reasonably developed skills; the veteran's residual 
capacities and limitation arising from service- and 
nonservice-connected disabilities; consistency of interests 
with training and employment.  38 C.F.R. § 21.51(c)(4).  The 
counseling psychologist may find that the veteran has an 
employment handicap only if the veteran has an impairment of 
employability, including inability to retain positions, if 
the service-connected disability materially contributes to 
the impairment of employability, and if the veteran has not 
overcome the effects of the impairment of employability 
through employment in an occupation consistent with his 
pattern of abilities, aptitudes, and interests.  38 C.F.R. § 
21.51(f).

An employment handicap does not exist when: (2)(i) the 
veteran's employability is not impaired, that is, when a 
veteran who is qualified for suitable employment does not 
obtain or maintain such employment for reasons within his 
control; (ii) the veteran's employability is impaired but his 
service-connected disability does not materially contribute 
to the impairment of employability; or (iii) the veteran has 
overcome the effects of impairment of employability through 
employment in an occupation consistent with his pattern of 
abilities, aptitudes, and interests, and is successfully 
maintaining such employment. 38 C.F.R. § 21.51(f)(2) (1999).

The term serious employment handicap means a significant 
impairment of a veteran's ability to prepare for, obtain, or 
retain employment consistent with such veteran's abilities, 
aptitudes, and interest.  38 U.S.C.A. § 3101(7) (West 1991); 
38 C.F.R. § 21.52(b) (1999).

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) rendered a decision 
which directly affects the adjudication of claims of basic 
eligibility for vocational rehabilitation training under 
Chapter 31, Title 38, United States Code, and specifically, 
claims considered under the provisions of 38 U.S.C.A. § 3102 
and 38 C.F.R. § 21.51.  See Davenport v. Brown, 7 Vet.App. 
476 (1995).  The Court in Davenport emphasized that neither 
the language nor the plain meaning of 38 U.S.C.A. § 3102 
requires that there be a causal nexus between the veteran's 
service-connected disability and his employment handicap in 
order for the veteran to be entitled to Chapter 31 vocational 
rehabilitation, thereby striking down the provisions of 38 
C.F.R. § 21.52(c)(2), (e), (f)(1)(ii) and (f)(2), which 
utilized the "materially contribute" language. 

Subsequently and in response to Davenport, Congress amended 
the applicable statute to specifically include a requirement 
of a causal nexus between a veteran's service-connected 
disability and his employment handicap.  See Veterans 
Benefits Improvements Act of 1996, Pub. L. No. 104-275, 110 
Stat. 3322 (Oct. 9, 1996). That amendment was made applicable 
only with respect to claims of eligibility or entitlement to 
services and assistance under Chapter 31 received on or after 
the date of the enactment of the Act, or October 9, 1996.  
Thus, pursuant to Davenport, consideration must be given to 
all of the veteran's disabilities, both service-connected and 
nonservice- connected, when making a determination as to 
whether an employment handicap exists in a given case. 

38 C.F.R. § 21.58 (1999) provides that prior to induction 
into a program a determination as to employment handicap, 
serious employment handicap, or eligibility for a program of 
employment services will not be changed except for 
unmistakable error in fact or law or new and material 
evidence which justifies a change.

The evidence shows that the veteran had over 24 years of 
active duty, primarily in the combat arms.

A VA examination was conducted in November 1995.  At that 
time the veteran complained of left elbow pain, bilateral 
knee pain, pains in the soles of both feet in the morning, 
and stiffness in his shoulder knee, elbow, and finger joints.  
The diagnoses were tendonitis of the left elbow, bilateral 
plantar fasciitis, and degenerative joint disease involving 
the knees

The record indicates that by rating action in June 1996, 
service connection was granted for degenerative joint disease 
of the knees, rated as 20 percent disabling. Service 
connection was also granted for left elbow tendinitis, 
plantar fasciitis of the feet, right inginual hernia, and 
diverticulosis, each evaluated as noncompensable.  The RO 
denied service connection for degenerative joint disease of 
the shoulders and a torn left calf muscle.

In a June 1998 rating decision the RO granted service 
connection for sinusitis with headaches, rated 10 percent 
disabling, and postoperative residuals of a hemorrhoidectomy 
rated as noncompensable.  The RO denied service connection 
for hypertension and sinus tachycardia.  The veteran has a 
combined disability evaluation of 30 percent.  As the veteran 
has a 20 percent service-connected disability, the issue for 
consideration is whether the veteran has an employment 
handicap as defined in 38 C.F.R. § 21.35(a) (1999) and, 
therefore, whether he meets the basic eligibility 
requirements under Chapter 31, Title 38, United States Code.

The veteran submitted a claim for vocational rehabilitation 
in June 1996, indicating that he had a 20 percent disability 
rating for degenerative joint disease.

The evidence of record reflects that the veteran obtained a 
Bachelor of Science degree (government) in 1976, and that he 
has completed approximately 80 percent of the hours necessary 
for obtaining a graduate degree in business administration.  
In October 1999 he indicated that he recently completed law 
school.  He also has work experience as a high school ROTC 
instructor.  

Also of record is a VA Form 28-1902B, Counseling Record - 
Narrative Report (Supplemental Sheet) which shows that the 
veteran agreed to terminate his Montgomery GI Bill (Chapter 
30) benefits on January 31, 1997, and initiate his vocational 
rehabilitation (Chapter 31) benefits effective February 1, 
1997.  

A composite evaluation conducted in conjunction with the 
veteran's claim completed by two vocational evaluators 
employed by Abilities of Florida, an ADA (American with 
Disabilities Act) resource center, and dated in October 1996 
shows that the veteran was employed as an ROTC instructor at 
a high school.  It was a 10 month position, which was 
renewable yearly subject to the veteran meeting the physical 
profile.  The veteran was noted to be concerned about his 
ability to be conditionally rehired as he had been notified 
in September 1996 that he was one pound overweight.  The 
veteran also indicated that he was unable to perform all the 
physical functions required for the position.  

The students were required to participate in a daily physical 
training program, which included three sets of exercise 
repetitions.  The veteran indicated he was only able to do 
one set.  The sergeant who assisted had to compensate for the 
veteran's limitations.  The veteran stated that he was 
expected to meet the same physical requirements as required 
by the army.  In December he would be required to pass a ROTC 
inspection team physical for personal fitness, which was 
subject to Army standard regulations.  He anticipated failing 
this inspection due to his physical restrictions.  He 
perceived his current position as a ROTC instructor as 
tenuous.  

It was reported that the veteran received a Bachelor of 
Science Degree in 1976 and he had been attending the 
University of Miami Law School on a full-time basis since 
August 1996.  He was enrolled in the evening program.  He 
commuted daily.  He anticipated earning a Juris Doctor degree 
in five years.  

It was stated that the veteran suffered from degenerative 
joint disease of the knees which prevented him from running, 
kneeling, or crouching.  His hernia was noted to prevent him 
from lifting objects in excess of 50 pounds.  Left elbow 
tendinitis made it difficult for him to flex his arm.  A 
brace had been prescribed which he could utilize when lifting 
and grabbing.  He stated that it was difficult for him to do 
these functions.  He was unable to do any overhead lifting  
or pushups.  The veteran was prescribed orthotics for 
treatment of his plantar fasciitis; he reported being able to 
stand for only 30 minutes at a time without pain.  

Appropriate tests were administered to ascertain the 
veteran's aptitude, abilities, and interests.  It was 
reported that the veteran had conducted an extensive job 
search, which was documented.  Despite this search he was 
only able to secure an inappropriate position.  Concern was 
noted of the veteran's ability to keep his current position 
beyond December 1996.  

The report indicates that the veteran's case was presented to 
staffing at the RO in August and October 1996 to include a 
counseling psychologist.  The report indicates that following 
the discussion at the staffing and additional development 
during this Composite Evaluation it was determined that the 
veteran had restrictions to employment, based upon his 
physical disabilities.  No deficits in either education or 
training were noted.  It was found that the veteran's 
position, as a ROTC instructor was inappropriate due to his 
physical restrictions.  The report further indicates that the 
veteran had a vocational impairment and had not overcome the 
effects of the impairment.  It was anticipated that the 
veteran would be found entitled to the services.  While it 
was noted that the University of Miami Law School was a high 
cost school, it was also noted that justification existed for 
the veteran to continue attending the school.  

A VA Form 28-1902B, dated on November 13, 1996, and completed 
by a VA counseling psychologist, shows that it was determined 
that an employment handicap existed.  Specifically, it was 
noted that the veteran had an impairment of employability 
from his service-connected conditions.  He had not overcome 
the effects of the impairment of employability and had an 
employment handicap.  The psychologist indicated that the 
veteran did not have a serious employment handicap.  It was 
also noted that the achievement of a vocational goal was 
currently noted to be reasonably feasible.  Because the goal 
of a lawyer had been identified; his condition permitted 
training to begin soon; and he possessed the potential to be 
successful in his goal. 

It was noted that the veteran had functional limitations 
constituting an impairment of employability with his service-
connected conditions, and that he had not overcome the 
effects of impairment of employability with reasonably-
developed skills or suitable employment.  His current work 
was noted not to be suitable as documented.  Regarding the 
veteran's employment handicap, the counseling psychologist 
indicated that the veteran's limitations were not 
significant, and so, therefore, a serious handicap was not 
found to be present.  Justification of the veteran attending 
a high cost school was noted.  The counselor noted that the 
veteran would transition from his use of the GI Montgomery 
Bill as of January 31, 1997, initiating his vocational 
rehabilitation Chapter 31 benefits effective February 1, 
1997, with his semester beginning in June 1997.  The 
counseling psychologist stated that the rehabilitation plan 
had been finalized this date.

A letter is of record dated in November 1996 which shows that 
a follow-up counseling appointment had been arranged, to take 
place on December 2, 1996.  The letter noted that counseling 
is required before further benefits for which you have 
applied can be approved or denied.

Subsequently, another VA Form 28-1902B was completed.  This 
form, dated December 2, 1996, and completed by the same VA 
counseling psychologist who completed the above-discussed VA 
Form 28-1902B on November 13, 1996, noted that the veteran:  
did not have an impairment of employability; and had overcome 
the effects of impairment of employability.  It was also 
noted that he did not have an employment handicap.  The 
counseling psychologist noted that pursuant to 38 C.F.R. 
§ 21.58 (1999) there may be a redetermination of an 
employment handicap and serious employment handicap if there 
was a showing of an unmistakable error in fact or law or if 
there was new and material evidence which justified a change.  
The report noted that upon further review of the veteran's 
job status with reference to 38 C.F.R. §§ 21.51 - 21.53, 
employment handicap, it appeared that the veteran had 
overcome the effects of the impairment of employability with 
reasonable-developed skills for suitable employment as a 
result of his holding the position of ROTC instructor.  It 
was also noted that the veteran had minimal functional 
limitations constituting an impairment of employability from 
his service-connected conditions.  It was also noted that it 
did not appear that the veteran would be precluded from 
continuing his ROTC instructor employment by a physical 
examination, not would his employer refuse to accommodate him 
with reference to the American With Disabilities Act (ADA).  

The psychologist indicated that since the veteran had 
overcome the effects of impairment of employability with 
suitable employment, he did not have an employment handicap 
that required any further training such as law school which 
he had embarked upon on his own.  It was noted that the 
veteran may be entitled to further services in the form of 
employment placement in the event he was precluded from his 
current job and a failed job placement effort showing that 
overcoming the effects of the impairment of employability was 
not within his control.  It was also reported that it did not 
appear that he would be precluded from his position as a ROTC 
instructor by a physical examination and that his employer 
would not refuse to accommodate him with reference to ADA.  
The counselor pointed out that the veteran had obtained 
suitable employment as a ROTC instructor so that further 
services in the form of training was not needed.  

A hearing was held at the RO in May 1997.  He testified that 
his service-connected disabilities had prevented him from 
continuing in his usual occupation and that he needed 
vocational rehabilitation benefits in order to pursue a 
career which would allow him to be gainfully employed with 
his disabilities.  He noted that he had been rejected for 
many jobs following his 1995 service separation.  He 
testified that he had resigned from his position as a ROTC 
instructor in December 1996 because he was unable to 
physically keep up with the basic skills, which he was 
assigned to teach his students.  He added that he was able to 
participate in a work study program at the University of 
Miami for 4 hours per day. 

A letter dated in June 1997 from the same VA counseling 
psychologist who completed the above-discussed November 1996 
determination and December 1996 redetermination, indicated 
that, following his review of the May 1997 hearing 
transcript, it was his opinion that he had decided to stay 
with his "original decision," which found that the veteran 
was not in need of any further training services to include 
law school because he was suitably employed and also had 
transferable skills leading to business manager or other 
positions.  He further noted that the fact that the veteran 
lost his job as a ROTC instructor was moot because the 
veteran had transferable skills to obtain suitable work.  He 
added that in reanalyzing the veteran's training and 
experience (B.S. degree, 80% of credits necessary for 
graduate degree, and 20-year job history) he was certainly 
employable as a management trainee, business manager, or 
other administrative positions.  His transferable skills in 
business management as measured by his training and 
experience were noted to be consistent with his pattern of 
abilities, interests, and abilities.  The counselor indicated 
that the veteran continue to be found not entitled to 
services involving training, and, since he lost his job, he 
could be now offered a placement plan.

As stated above, the Board remanded this case in March 1999 
in order so that additional development of the evidence could 
be undertaken.  Specifically, and in pertinent part, the 
Board instructed the RO to "refer the case to the Vocational 
Rehabilitation and Counseling Division (VRCD) of the RO for 
an explanation as to the bases for the December 2, 1996 
redetermination.  As appropriate, VRCD should specify the 
unmistakable error in fact or law, and/or what new and 
material evidence had been made available which was not on 
file at the time of the November 13, 1996 Counseling Record-
Narrative Report." been dated on June 1, 1999.  

A review of the pertinent June 1, 1999 SSOC indicates that 
the December 2, 1996,redetermination was based upon further 
review of information contained in the veteran's claims file 
pertaining to his job status.  It was also pointed out that 
no new and material evidence was considered for the 
redetermination.  It was also noted that after the subsequent 
review, the counseling psychologist determined that the 
veteran did possess an impairment to employability, but that 
the effects of the impairment had been overcome when the 
veteran secured suitable employment thereby eradicating any 
employment handicap.  It was also pointed out that the 
veteran was able to utilize his transferable skills and 
education to obtain employment as a ROTC instructor.  

The RO also pointed out that there was no evidence to 
indicate that the veteran's employer was unable or unwilling 
to provide any necessary accommodations.  The RO further 
added that the veteran had overcome his impairment to 
employability and had no employment handicap.  The RO 
therefore concluded that the initial determination of the 
existence of an employment handicap was a "clear and 
unmistakable error in fact."  

In an August 1999 statement the veteran reported that he had 
graduated from law school in May 1999.

To summarize, 38 C.F.R. § 21.58 (1999) sets out the 
regulatory requirements for redetermination of employment 
handicap prior to the induction into a program, a 
determination will not be changed except for 1)  unmistakable 
error in fact or law; or 2)  new and material evidence which 
justifies a change. 

The Board after reviewing the evidence finds no unmistakable 
error in fact or law in the November 13, 1996 finding of an 
employment handicap.  In an October 1996 composite evaluation 
completed by two vocational evaluators it was determined that 
the veteran's position as a ROTC instructor was inappropriate 
due to his physical restrictions and that he had an 
employment handicap due to his physical disabilities.  This 
determination was based on the evidence as previously set 
forth, to include documentation concerning unsuccessful 
efforts to obtain employment.  The November 13, 1996 report 
by the VA counseling psychologist confirmed this evaluation 
finding an employment handicap.  This determination was not 
inconsistent with the evidence of record and the pertinent 
law and regulations.

Approximately three weeks later it was redetermined by the 
same psychologist based on essentially the same evidence that 
the veteran did not have an employment handicap and that he 
had overcome the effects of his impairment of employability.  
The Board finds that the December 1996 redetermination is 
based on a different interpretation of the evidence and not 
on an unmistakable error in fact or law.  Additionally as 
indicated in the SSOC no new and material evidence has been 
received which provides a basis for changing the 
determination.  Thus, the Board finds that the veteran does 
have an employment handicap


ORDER

Entitlement to vocational rehabilitation training under the 
provisions of Chapter 31, Title 38, United States Code, is 
granted.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals



 


